ar

AO 93 (Rev. 12/09) Search and Seizure Warrant

 

 

UNITED STATES DISTRICT COURT

for the
Northern District of Oklahoma

In the Matter of the Search of

7541 South Mingo Road, Apartment #3119, Tulsa,
Oklahoma; a 2006 Toyota Scion two-door coupe
bearing Oklahoma tag CZM-657 VIN #
JTKDE167060070600 ; and a white 2013 Landrover 4-
door Oklahoma license plate GTD626 VIN #
SALVR2BG7DH855411

Case No g-ma-lu — SE

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern District of | Oklahoma

 

(identify the person or describe the property to be searched and give its location):

See Attachment “A”:

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):
See Attachment “B”:

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before

 

Stptentor 5, 3019

(not to exceed 14 days)

in the daytime 6:00a.m.to10p.m. 2 at any time in the day or night as I find reasonable cause has been
Mi established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Jodi F. Jayne

(name)

 

C1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) for days (not to exceed 30).
O

0 until, the facts justifying, the later specific date of

Date and time sued So aA- FOI9 Chess es \ - :

(7 Judge's Sfenature

City and state: Tulsa, Oklahoma The Honorable Jodi F. Jayne, U.S. Magistrate Judge

 

Printed name and title

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
¢-M3=lo7-TET 8/28/2014 “2 ob/s ANGIEE MSaso PELAEZ

 

Inventory made in the presence of :
RAc DovG GoodmMAwsos BY SA GARETT HEwDMicksow

 

Inventory of the property taken and name of any person(s) seized:

SEE ATTACHED SHEETS

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

 

 
7 Date: 8 /2¥/14 wht

F
Executing officer's signature

pusTALCAkpEr /HSLSA

Printed name and title

 
HOMELAND SECURITY INVESTIGATIONS
SEARCH WARRANT INVENTORY —

name: ( ves tary ALV AR &DD - Morales

Adéres: 154) S. [ogo Road Proctment #311 ‘Tulsa, Ol
Date: (3-2S- Ro\d Inventory Officer: Hend clk Son

Case Number: | V1 8PR 13 TV000\ |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity Description of Items Room Number | Discovering
Officer
ne: Apple LT PHONE 2 Herdpickson
/ bg Mal ond Bantdinn Voryments B thetec/Lewtusty,
ed Samsuna [nitro- Sh 2.68 % Meter
| bo US Correny Cash ¥ Ineter
| a Zé Cell drone 3 freer
| ea Aoole T Pon C Grey ) & [neler [Levetaster
jen | Node Viton Cubite’) 3 hetee [Levers
| ba Tax ant [hiccellaneous Docunnenss g eter
Len N pple TOroWe > 3 (eter
| be Mescellangous [acumests in Green Folder y Meser
| nA Mervin Tderriry L) ousmenXs 4 (herec
\_ pe aap og Poe - NH. . _{neter
|_ ea Dol TPHowe | Coadmnuay)n
A ea Cards / Wreariek Golends > Cheisian A\uacacle fortes g fheter
Lhe Cacd<tpe | Proto Dapec % (neler
\ 2a Sony Laptoo _ 4 Lever vistors
| CA Laminates Mavhwe. 4 Lauer ne tn
| ba (acd stock” q Levecssnton
‘eo? | Bive We Loto b Ineter”
de €a anid Dntwinen hs. ford in Corvette, A Sones
\_ea baer Carter A Nove

Page of + Pages
HOMELAND SECURITY INVESTIGATIONS
SEARCH WARRANT INVENTORY ~

Name: Checkan AL AAAOS - (Worales

Address: [OUL_S. Minne Road Adackoreert KIN “Tui, OK

Date:_(\3- 33-_ how Inventory Officer: end sclssan

Case Number: TV 1d BAIS AW Odd 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity Description of Items Room Number | Discovering
Officer
| ea LER iWiepp - Sh 2 Oman
| €a [hGQ Verintir VSB 90 2. Osadin
ba 2 Sarai Seta roy Can, |. Tevay Ed | Merredes, Spoes
CA Eidos went hexier Ihercedes Sone}
Ca de SPrOVE q Drnan [Rrouarr
| ea Able -retone 8 | Meter
Page ‘L. of Pages
ATTACHMENT A
DESCRIPTION OF LOCATIONS TO BE SEARCHED
The entire property located at 7541 South Mingo Road, Apartment #3119, Tulsa,
Oklahoma, including the residential apartment, any garages or outbuildings assigned to
apartment #3119, and any vehicles located therein (the SUBJECT PREMISES). The residence
to be searched is located in a multi-family gated apartment complex known as the Springs at
Woodlands South. The complex is located on the east side of South Mingo Road and just south
of East 75" Street South. Turning into the complex from South Mingo Road, the residence to be
searched is in the first building facing southwest towards South Mingo Road. The building itself
is situated in a northwest to southeast position. The building is green in color with off-white
siding, brown trim, and a dark-colored composite roof. The residence to be searched is in the
southeast end of the building. The front door for Apartment #3119 faces the southwest and is
brown in color with the numbers “3-1-1-9” in white on the door. The residence to be searched is

described above and pictured below:

 
 

A 2006 Toyota Scion two-door coupe bearing Oklahoma tag CZM-657, VIN #

JTKDE167060070600 (the “SCION”). The vehicle to be searched is pictured below:
 

A white 2013 Landrover 4-door Oklahoma license plate GTD626, VIN #
SALVR2BG7DH855411 (the “LANDROVER’”, together with the SCION the “VWEHICLES’”).

The vehicle to be searched is pictured below:

 
ATTACHMENT B
LIST OF ITEMS TO BE SEIZED

Books, records, receipts, notes, correspondence, ledgers, bank statements, mail and
packages delivered by the U.S. Postal Service and other couriers, and other documents or
papers relating to the manufacture, possession, and/or distribution of fraudulent
identification documents and monetary proceeds therefrom;

. United States currency, currency from any foreign government, and financial
instruments, including certificates of deposit, stocks, bonds, and other securities;

. Fraudulent identification documents, including but not limited to counterfeit U.S.
Immigration documents, counterfeit U.S. Social Security Cards, counterfeit identification
documents of foreign governments, and counterfeit state driver's licenses and ID cards;
Documents establishing the identity of the person or persons occupying the residence at
the SUBJECT PREMISES, including mail correspondence, telephone, electric, and
other utility statements;

. Documents establishing ownership of the VEHICLES, including mail correspondence,
telephone, electric, and other utility statements.

. Address or telephone books and papers reflecting names, addresses, and telephone
numbers;

. Equipment and materials related to the manufacture, possession, and/or distribution of
fraudulent identification documents, including but not limited to paper products,
laminating equipment and materials, photographic equipment and materials, digital
cameras, cellular telephones, computers, monitors, printers, scanners, and data storage
devices, e.g., hard disk drives, thumb drives, memory chips, CD and DVD disks, zip
disks, or any other electronic storage media;

. Digital data related to the manufacture, possession, and/or distribution of fraudulent
identification documents stored on a variety of systems and storage devices, including
digital cameras, cellular telephones, computers, monitors, printers, scanners, and data
storage devices, e.g., hard disk drives, thumb drives, memory chips, CD and DVD disks,
zip disks, or any other electronic storage media, and related software, documentation, and

data security devices (including passwords) that are reasonably believed to be within the
possession, custody, control, or access of Christian Alvarado Morales, so that a qualified
computer expert can accurately retrieve the system's data in a laboratory or other
controlled environment;

To enable a qualified computer expert to accurately retrieve digital data in a laboratory or
other controlled environment, Affiant requests the Court's permission to seize the
computer hardware (and associated peripherals) that are believed to contain some or all
of the evidence described in the warrant, and to conduct an off-site search of the

hardware for the evidence described, if, upon arriving at the scene, the agents executing
the search conclude it would be impractical to search the computer hardware on-site for

this evidence.
